DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (GB 2553604, provided herein) in view of Algrain (US 5124938).
For claim 1, Haider teaches a multi horizontal rotor drone (abstract, fig. 6 for instance), comprising: 
a propulsion unit (605, 602); 
a payload housing (603); 
a gyroscope assembly (604) located within said payload housing and operatively connecting said propulsion unit and said payload housing (figs. 6, page 8, lines 22-page 7, line 7, 604 in 603), providing payload housing stabilization compensation for at least pitch and roll movements experienced by said  payload housing (claim 1).
Haider fails to teach a motorized tri-axial gimbal assembly having a pitch motor, roll motor, and a yaw motor, however it is well known in the art that gyroscopic assemblies include motorized tri-axial gimbal assemblies. 
Algrain teaches an aerial vehicle (abstract and figs) including stabilization techniques (abstract) comprising  well known motorized triaxial gimbals (fig. 8 or fig. 2) assembly having a pitch motor, roll motor, and a yaw motor (fig. 8, Col. 16, lines 28-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gyroscopic assembly of Haider including motorized tri-axial gimbals, as taught by Algrain, in  order to effectively maintain the position in space regardless of attitude in all three directions and allow for precise control and stabilization of the aircraft or aircraft component.
For claim 2, Haider as modified by Algrain further teaches a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of mass will be central to the drone); a payload housing center of mass (fig. 6, center of 603); and wherein said propulsion unit center of mass and said payload housing center of mass are common (see figs. 6).
For claim 3, Haider as modified by Algrain further teaches a payload housing center of mass (fig. 6, center of 603); said motorized tri-axial gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said payload housing center of mass (see fig. 6, further see details of gimbal of Algrain).
For claim 4, Haider as modified by Algrain further teaches a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of mass will be central to the drone); wherein said motorized tri-axial gimbal assembly has a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said propulsion unit center of mass (see fig. 6, further see details of gimbal of Algrain).
For claim 5, Haider as modified by Algrain further teaches a center of mass for said drone (see fig. 6 of Haider and note symmetry of the drone as per page 8, lines 22-page 7, line 7, thus the center of mass is in the center); said motorized tri-axial gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26);   wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with the center of mass of said drone (see fig. 6, further see details of gimbal of Algrain).
For claim 6, Haider as modified by Algrain further teaches a motorized tri-axial gimbal center of mass (see fig. 8 of Algrain, well known motorized tri-axial gimbals); a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of mass will be central to the drone); a payload housing center of mass (fig. 6, center of 603); and wherein said motorized tri-axial gimbal center of mass, said propulsion unit center of mass and said payload housing center of mass reside at a common point (see fig. 6 of Haider center of drone and further see details of gimbal of Algrain).
For claim 8, Haider as modified by Algrain further teaches wherein said motorized tri-axial gimbal assembly is located within said payload housing and operationally connecting said propulsion unit and said payload housing (fig. 6 of Haider), providing payload housing stabilization compensation for pitch, roll and yaw movements experienced by said payload housing (well known tri-axial gimbal of Algrain will provide stabilization in all three directions).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to well-known motorized tri-axial gimbal assemblies. For instance Campbell et al. US 7137208  teaches known motorized tri-axial gimbals including pitch, yaw, and roll motors for leveling (fig. 1, element 21).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619